Title: To Thomas Jefferson from Thomas Mann Randolph, 3 June 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Th:M.R. to Th: Jefferson;
            Belmont June 3. :98
          
          A few days since I returned from a journey of 3 weeks into the lower country during which from perpetual hurry and weariness I failed to write to you. Your favor of Ap. 26. I rec’d. May 5th. the Evening before I sat out; that of May 24th. yesterday; the intermediate letters passed me on the road, in the mail for Richmond, whither Martha had sent them not expecting me so soon, my absence being much shortened by the failure of the Foederal Court to hold its usual session.—I have found Lescarbot & forward it.—Your affairs at Shadwell go on well; the whole crop of Tobacco (46000) is planted & stands—George is not so forward—he cannot command his force: there were in my absence some instances of disobedience so gross that I am obliged to interfere & have them punished myself. Several of the people had actually planted considerable  crops of Tobacco before I knew they designed it—I have refused permission to cultivate it, & insist on their planting something which you have allways suffered when at home, in its place. Martha and the children are well.
          The republicans here are in dismay at the law impowering the President to take Volunteer Corps into his service: he may fill the Country with his armed servants; for nothing will be easier than to create these corps every where himself. The people are as supine as ever.
          Yours most affectionately
          
            Th: M. Randolph
          
        